Tolman, J.
— This is an appeal from a judgment and decree entered by the trial court granting a divorce to the respondent, settling property rights, and awarding to the appellant the sum of $5,660 in lieu of her dower rights in certain Michigan property and as permanent alimony.
The questions involved are purely questions of fact. The record is very voluminous, and no intelligent statement of the facts can be made within reasonable limits.
We have examined the record with great care and are thereby convinced that the trial court reached the correct conclusion upon all of the issues in the case except the financial one. The respondent appears to have separate property of the value of from sixty to eighty thousand dollars, a considerable portion being money in bank and securities readily convertible. In addition, he appears to enjoy what might be called a large in*284come from Ms mining interests in MicMgan, though, this income is not fixed, and its extent and duration are somewhat uncertain. After careful consideration of all the facts, and having in mind the needs of the respective parties, we have reached the conclusion that the decree should be modified so as to increase the lump sum awarded to the appellant from $5,660 to $10,000. In all other respects the judgment of the trial court will be affirmed.
The appellant will recover the costs of this appeal.
Main, C. J., Fullerton, Parker, and Mitchell, JJ., concur.